DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inskeep US 2010/0301800 A1.
As per claim 1, Inskeep discloses a vehicle battery jump starter with air pump device (a multipurpose jump starter for use with vehicle batteries and including an air compressor M1 (air pump); paragraphs [0024), (00251), the vehicle battery jump starter with air pump device comprising: a cover (the multipurpose jump starter having a housing 100; paragraph (00321); an internal power supply disposed within the cover (an internal battery BT1 located within the housing 100; paragraph [00321); a vehicle battery jump starter disposed within the cover (a jump starter circuit located within the housing 100; paragraph (0027Jj, the vehicle battery jump starter configured to jump start a vehicle battery (the jump starter circuit set up to jump start a vehicle battery; paragraphs [0025) & (00271); and an air pump disposed within the cover (an air compressor M1 located within the housing 100; paragraph (0030]), the air pump configured for providing a supply of pressurized air (the air compressor M1 set up to filling of a low tire (providing a supply of pressurized air); paragraph [0033]), wherein the internal power supply provides power to the vehicle battery jump starter and/or the air pump (the internal battery BT1 provides power to the jump starter circuit; paragraph (0030]). 
As per claim 2, Inskeep discloses the vehicle battery jump starter with air pump device according to claim 1. Inskeep further discloses wherein the internal power supply is a rechargeable battery (the internal battery BT1 is a rechargeable battery; paragraph [00261). 

As per claim 8, Inskeep discloses the vehicle battery jump starter with air pump device according to claim 1. Inskeep further discloses wherein the internal power supply is a single battery which supplies power to the vehicle battery jump starter and the air pump (the internal battery BT1 is a single battery which supplies power to the jump starter circuit and the air compressor M1; figure 3, paragraphs (0030] & (0033]).
As per claim 13, Inskeep the vehicle battery jump starter with air pump device according to claim 1. Inskeep further discloses wherein the air pump comprises an air compressor (the air compressor M1; paragraph (00331).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inskeep as applied to claims 1 and 2 above, and further in view of US 9,007,015 B1. 
The applied reference US 9,007,015 B1 has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inskeep as applied to claims 1 and 2 above, and further in view of Nook et al.  US 9,007,015 B1. (hereafter Nook)
As per claim 3, Inskeep discloses the vehicle battery jump starter with air pump device according to claim 2. 
Inskeep fails to disclose wherein the rechargeable battery is a Li-ion rechargeable battery. 
Nook discloses wherein the rechargeable battery is a Li-ion rechargeable battery (the rechargeable battery is a lithium ion rechargeable battery; column 3, lines 37-39).

Motivation would have been to provide the advantages of using a known commercially available common battery that has proven reliability and uses a higher energy density and a lower rate of self-discharge.
As per claim 17, Inskeep discloses the vehicle battery jump starter with air pump device according to claim 1. 
Inskeep fails to disclose at least one output port providing positive and negative polarity outputs; a vehicle battery isolation sensor connected in circuit with said positive and negative polarity outputs, configured to detect presence of a vehicle battery connected between said positive and negative polarity outputs; a reverse polarity sensor connected in circuit with said positive and negative polarity outputs, configured to detect polarity of a vehicle battery connected between said positive and negative polarity outputs; a power FET switch connected between said internal power supply and said output port; and a microcontroller configured to receive input signals from said vehicle isolation sensor and said reverse polarity sensor, and to provide an output signal to said power FET switch, such that said power FET switch is turned on to connect said internal power supply to said output port in response to signals from said sensors indicating the presence of a vehicle battery at said output port and proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. Nook discloses at least one output port providing positive and negative polarity outputs (an output port having positive and negative polarity outputs; column 3, lines 16-36); a vehicle battery isolation sensor connected in circuit with said positive and negative polarity outputs (a vehicle battery isolation sensor connected in circuit with said positive and negative polarity outputs; column 3, lines 16-36), configured to detect presence of a vehicle battery connected between said 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vehicle battery jump starter with air pump device of Inskeep, to provide at least one output port providing positive and negative polarity outputs; a vehicle battery isolation sensor connected in 
Motivation would have been to provide the advantages of increased safety in operating the jump starter through confirming presence of a vehicle battery before operation.

Claim 5-7, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inskeep as applied to claims 1 and 13 above, and further in view of Sadkowski, et al. US 7,887,303 82 (hereinafter 'Sadkowski'). 
As per claim 5, Inskeep discloses the vehicle battery jump starter with air pump device according to claim 1. Inskeep fails to disclose wherein the cover comprises an air supply port for connecting with the air hose. Sadkowski discloses wherein the cover comprises an air supply port for connecting with the air hose (the outer top surface (cover) of pump manifold 30, best illustrated in figure 3, contains an output hose 80 (air supply port) for connecting with an air hose 86; column 5, lines 26-38, column 8, lines 62-67). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cover of Inskeep, to provide wherein the cover comprises an air supply port for connecting 
As per claim 6, Inskeep, in view of Sadkowski, discloses the vehicle battery jump starter with air pump device according to claim 5. Inskeep fails to disclose wherein the cover and the air pump provide an air supply port for connecting with the hose. Sadkowski discloses wherein the cover and the air pump provide an air supply port for connecting with the air hose (the outer top surface of pump manifold 30 and the pump unit 20 provide an output port 84 of the output hose 80 for connecting with the air hose 86; figure 3, column 5, lines 26-38). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cover of Inskeep, to provide wherein the cover and the air pump provide an air supply port for connecting with the hose, as taught by Sadkowski, in order to provide the advantages of having a direct and convenient means of supplying air to the air hose. 
As per claim 7, Inskeep, in view of Sadkowski, discloses the vehicle battery jump starter with air pump device according to claim 5. Inskeep fails to disclose an internal air hose connecting the air pump to the air supply port. Sadkowski discloses an internal air hose connecting the air pump to the air supply port (a pump manifold 30 (internal hose) connecting the pump unit 20 to the output hose 80; column 3, lines 37-52, column 4, lines 11-31). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the air pump of Inskeep, to provide an internal air hose connecting the air pump to the air supply port, as taught by Sadkowski, in order to provide the advantages of having a compact and stable flow of air within the vehicle battery jump starter with air pump device.
As per claim 15, Inskeep, in view of Sadkowski, discloses the vehicle battery jump starter with air pump device according to claim 13. Inskeep fails to disclose wherein the air pump further comprises an air tank connected to the air supply port. Sadkowski discloses wherein the air pump further comprises an air tank connected to the air supply port (the pump unit 20 includes an air tank 26 fluidly connected to the output hose 80 through pump manifold 30; column 3, lines 37-52, column 4, lines 11-31 ). It 
As per claim 16, Inskeep, in view of Sadkowski, discloses the vehicle battery jump starter with air pump device according to claim 13. Inskeep fails to disclose wherein the air pump is connected to the air supply port. Sadkowski discloses wherein the air pump is connected to the air supply port (the pump unit 20 is fluidly connected to the output hose 80 through pump manifold 30; column 3, lines 37-52, column 5, lines 26-38). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the air pump of Inskeep, to provide wherein the air pump is connected to the air supply port, as taught by Sadkowski, in order to provide the advantages of having a direct and convenient means of delivering air to the air supply port.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.


 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747       


/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747